

116 HR 178 IH: Appalachia Opportunity Grants Act of 2019
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 178IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Griffith (for himself and Mr. Ryan) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Consolidated Farm and Rural Development Act to authorize the Secretary of Agriculture to award grants to benefit the Appalachia region, and for other purposes. 
1.Short titleThis Act may be cited as the Appalachia Opportunity Grants Act of 2019. 2.Appalachia innovation grantsSubtitle D of the Consolidated Farm and Rural Development Act (7 U.S.C. 1981 et seq.) is amended by adding at the end the following: 
 
379I.Appalachia innovation grants 
(a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means a unit of local government in the region. 
(2)RegionThe term region means the Appalachian region (as defined in section 14102(a) of title 40, United States Code). (b)GrantsThe Secretary may award grants to eligible entities to convene groups of public and private entities to collaborate in carrying out regional projects to accomplish positive economic and community impacts in the region. 
(c)Collaborative groups 
(1)In generalTo be eligible to receive a grant under subsection (b), an eligible entity— (A)shall convene as part of the collaborative group representatives of each of— 
(i)a local economic development board or office in the region; (ii)a private company or association; and 
(iii)an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) in the region; and (B)may convene as part of the collaborative group representatives of other entities (such as venture capital firms, nonprofit organizations, and philanthropic organizations) that the eligible entity determines are important to the goal of the regional project described in subsection (d)(2). 
(2)Referral process 
(A)In generalThe Secretary may assist in the formation of a collaborative group under paragraph (1) by establishing a referral process under which a private company or association seeking to invest in a particular area in the region is matched with an eligible entity located in that area. (B)Database of potential investorsIn carrying out subparagraph (A), the Secretary may— 
(i)establish and maintain a database of private companies and associations seeking to invest in the region; and (ii)coordinate with other Federal agencies, including the Department of Commerce, to register inquiries— 
(I)that are made to those agencies by private companies and associations seeking to invest in the region; and (II)in the database described in clause (i). 
(d)Project requirementsA regional project carried out by a collaborative group under subsection (b) shall— (1)involve not fewer than 2 municipalities that share a border; and 
(2)complete a specific activity that has as a goal— (A)job creation in the region; 
(B)expansion of the capacity of post-secondary education in the region; (C)growth of tourism in the region; 
(D)improving public health in the region; or (E)upgrading regional infrastructure. 
(e)Applications 
(1)In generalAn eligible entity that has convened a collaborative group described in subsection (c)(1) and identified an activity for a regional project described in subsection (d)(2) may submit to the Secretary an application that includes— (A)a detailed description of— 
(i)a timeline for the completion of the regional project; and (ii)the responsibilities of each member of the collaborative group in carrying out the regional project; 
(B)evidence that the collaborative group is a public-private partnership; (C)evidence that the collaborative group will maintain intermunicipality cooperation; 
(D)a description of the reasons that the eligible entity requires Federal funds; (E)evidence that the eligible entity has previously sought funding from State, local, or private programs; 
(F)a description of the source of non-Federal funds for the regional project; (G)a description of the positive economic or community impact (including relating to education) of the regional project; 
(H)an assessment of the assets and weaknesses of the community in which the regional project will be implemented; (I)a regional strategic plan that— 
(i)takes into account the assessment described in subparagraph (H); and (ii)includes an analysis of the alignment of the regional project with the regional strategic plan; and 
(J)evidence, with full transparency and credibility, of minimal obstruction to the completion of the project design phase described in subsection (f)(2)(A) by not later than 1 year after the date on which the eligible entity receives the grant. (2)PriorityThe Secretary shall give priority to applications submitted under paragraph (1) that describe a positive, measurable economic impact. 
(f)Grant funds 
(1)Limitation on grant amountA grant for a regional project under subsection (b) shall be not more than $2,000,000. (2)PhasesA grant under subsection (b) shall be awarded in the following 2 phases: 
(A)Project designAn eligible entity may use 50 percent of the grant during the period beginning on the date on which the eligible entity receives the grant and ending not later than 1 year after that date to continue the planning and design of the regional project, including activities such as— (i)workforce training; 
(ii)building design; (iii)permit approvals; and 
(iv)real estate arrangements. (B)Project developmentAn eligible entity that completes the planning and design of the regional project under subparagraph (A) may use the remaining grant funds for the completion of the construction and implementation of the regional project. 
(3)Matching funds requirementAn eligible entity that receives a grant under subsection (b) shall provide non-Federal funding equal to not less than 10 percent of the amount of the grant. (4)Reservation of grant fundsThe Secretary shall reserve 20 percent of the funds made available under subsection (h) for each fiscal year to award grants to eligible entities that convene collaborative groups that include a representative of a private company or association that is located in the region. 
(g)Review of grant program 
(1)Government Accountability Office reviewThe Comptroller General of the United States shall conduct a review of the implementation of this section for— (A)the 2-year period beginning on the date on which the Secretary begins to accept applications for grants under this section; and 
(B)each 4-year period thereafter. (2)Reports to CongressThe Secretary shall submit to Congress an annual report describing— 
(A)funding decisions under this section; (B)a justification for each grant awarded under this section; and 
(C)with respect to each regional project that has received a grant under this section, the extent to which— (i)benchmarks for the project have been met in accordance with the timeline for the project; and 
(ii)the project may be considered an example to other municipalities desiring a grant under this section. (h)FundingOf amounts made available for the Dislocated Worker National Reserve fund under section 132(a)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3172(a)(2)(A)), $100,000,000 shall be used to carry out this section for each of fiscal years 2019 through 2028.. 
